DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
Response to Amendment	
	The amendment filed 09/07/2022 has been entered. Claims 1, 23, and 33 have been amended. Claims 26-29 were previously cancelled. Claims 34-35 are new. Claims 1-25 and 30-35 remain pending in this application. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 9-10, 18, 22, 30 and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (Pub. No.: US 2005/0222527 A1).
	Regarding claim 1, Miller discloses (fig. 1-4) a pump shell for a wound therapy device (treatment appliance 10), comprising:
	A shell body (overlay 20) having an interior cavity (see fig. 4) for accommodating a negative pressure condition (¶ 0028, ln. 19-23), the shell body configured to be affixed to one or both skin surrounding the tissue site (¶ 0035, ln. 1-7) or a skin contacting assembly or element to apply the negative pressure condition at a tissue site over which the skin contacting assembly or element is disposed, the shell body also configured to maintain the interior cavity at a minimum specified volume while accommodating the negative pressure condition (¶ 0028, ln. 23-29),
	Wherein the shell body includes a raised portion having an outer surface and an inner surface that defines the interior cavity (see portion characterized by top cup member 121, secondary cup member 122, first additional cup member 123, and second additional cup member 124, see fig. 2, 4), the raised portion having formed therein at least one geometric structure defined by at least one longitudinal groove and at least one lateral groove each formed in the outer surface (see longitudinal and lateral groove formed by top frame portion 121b), the at least one longitudinal groove extending longitudinally between a first longitudinal end of the raised portion and a second, opposite longitudinal end of the raised portion (see fig. 1-4), and the at least one lateral groove extending laterally between a first lateral side of the raised portion and a second, opposite lateral side of the raised portion (see fig. 1-4),
	Wherein each of the at least one longitudinal groove and the at least one lateral groove is defined by opposed groove surfaces extending inward from the outer surface (see fig. 4, top frame portion 121b is angled and extends inward). 
	Regarding claim 4, Miller discloses wherein the shell body is formed of silicone rubber (rubber, silicone, silicone blends, or other polymers or combinations of such polymers ¶ 0030, ln. 51-57).
	Regarding claim 6, Miller discloses that the shell body may comprise vertical frame members (25) which may be rigid or semi-rigid and frame portions (21b, 22b, 23b, 24b) which may be rigid or semi-rigid (¶ 0030, ln. 40-44). Thus, Miller discloses that the shell body is unitarily formed of at least two materials having varying Shore hardnesses.  
	Regarding claim 7, Miller discloses wherein the shell body includes: a perimeter apron (see second additional membrane portion 124c, fig. 4); and 
	the raised portion extends upward from the perimeter apron to define the interior cavity (see top cup member 121, secondary cup member 122, first additional cup member 123, and second additional cup member 124 that extend upward from perimeter apron fig. 2, 4).
	Regarding claim 9, Miller discloses wherein
	The at least one longitudinal groove extending longitudinally from the first longitudinal end of the raised portion to the second, opposite longitudinal end of the raised portion (see fig. 1-4); and 
	The at least one lateral groove extending laterally from a first lateral side of the raised portion to a second, opposite lateral side of the raised portion (fig. 1, 5).
	Regarding claim 10, Miller discloses wherein the at least one longitudinal groove and the at least one lateral groove extend downward from an upper wall of the raised portion (see top membrane portion 21a, fig. 1, 4) a first distance that is less than a second distance extending from the upper wall to the perimeter apron (see fig. 4). 
	Regarding claim 18, Miller discloses wherein the raised portion includes tapering (see fig. 4, raised portion tapers).
	Regarding claim 22, Miller discloses (fig. 6) a wicking element (wound packing means 375) interposed between the pump shell and the tissue site (see fig. 6) such that the negative pressure condition is applied to the tissue site through the wicking element (¶ 0044, ln. 25-28).
	Regarding claim 30, Miller discloses wherein an angle alpha between the raised portion and the apron is greater than 90 degrees (see fig. 2 and 4).
Regarding claim 34, Miller discloses (fig. 3-4) wherein the opposed groove surfaces of each of the at least one longitudinal groove and the at least one lateral groove spaced apart from one another at least at respective intersections of the groove surfaces with the outer surface (see fig. 3-4). 
	Regarding claim 35, Miller discloses (fig. 3-4) wherein each of the at least one longitudinal groove and the at least one lateral groove is further defined by a base surface (see exterior top membrane portion 121c) interconnecting the opposed groove surface (see fig. 3-4), the base surface located inwardly from the outer surface (see fig. 4, base surface 121c is located inward relative to outer surface of second additional cup member 124).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Vess et al. (Pub. No.: US 2010/0305524 A1).
Regarding claim 2, Miller fails to disclose wherein the negative pressure condition is 50-150 mmHg.
Vess discloses (fig. 2) a shell (cover layer 24) for a wound therapy device (negative pressure wound therapy apparatus 10), wherein the negative pressure condition is 20-500 mmHg (¶ 0041, ln. 10-12) which overlaps with the claimed range of 50-150 mmHg. 
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Miller such that it can accommodate a negative pressure condition of 50-150 mmHg, as suggested by Vess, in order to provide adequate and therapeutic vacuum levels (Vess ¶ 0041, ln. 6-10). 

Claims 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, 
	Regarding claim 3, the limitation “wherein the shell body is configured to maintain the interior cavity at the minimum specified volume while the negative pressure condition occurs within the shell body for at least 48 hours” relates to a function of the device, which, in this case, imparts no further limitations on the structure of the device. The shell body of Miller forms a seal (¶ 0008, ln. 1-4) and is thus capable of maintaining the interior cavity at the minimum specified volume while the negative pressure condition occurs within the shell body for at least 48 hours and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Regarding claim 11, Miller discloses (fig. 1-4) wherein the raised portion includes an upper wall (top membrane portion 121a) and at least one peripheral wall (top frame portion 121b, secondary frame portion 122b, first additional frame portion 123b and second additional frame portion 124b) extending from the perimeter apron to an upper wall (see fig. 4). 
	Miller fails to disclose wherein the at least one peripheral wall includes spaced apart embossments to increase rigidity of the at least one peripheral wall.
	However, Miller discloses that the shell comprises vertical frame members (25) which may be any shape and size (¶ 0029) that increase rigidity of the at least one peripheral wall (¶ 0030, ln. 6-9). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the vertical frame members of Miller such that they are spaced apart embossments as such shape can increase rigidity of the at least one peripheral wall. 
	Regarding claim 12, Miller discloses (fig. 1-4) wherein the at least one longitudinal groove includes at least two longitudinal grooves, the at least one lateral groove includes at least two lateral grooves, and the spaced apart embossments (vertical frame members 25) include one embossment positioned between adjacent ones of the at least two longitudinal grooves and the at least two lateral grooves (see fig. 1).
	Regarding claim 13, as discussed above with respect to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vertical frame members (25) of miller such that they are embossments. Miller discloses wherein the vertical frame members extends from the perimeter apron to the upper wall (¶ 0009, ln. 5-9).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claims 4 and 7 above, in view of Nip et al. (Pub. No.: US 2013/0085462 A1).
Regarding claim 5, Miller fails to disclose wherein the silicone rubber has a shore hardness in a range of 15A to about 90A. 
Nip teaches (fig. 9A-9C) a shell (wound patch 1200) for a wound therapy device (abstract) and thus in the same field of endeavor, comprising a shell body comprising silicone having a shore hardness in a range of 10A to 50A (¶ 0111, ln. 1-4) which overlaps with the claimed range of 15A to about 90A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the silicone rubber of Miller such that it has a shore hardness in a range of 15A to about 90A, as suggested by Nip, in order to provide a shell
In this case where the claimed ranges “overlap or lie inside ranges disclosed in the prior art”, a prima facie case of obviousness exists (MPEP §2144.05 I.).
Regarding claim 8, Miller fails to disclose wherein the raised portion has a waffle shape.
Nip teaches (fig. 9A-9C) a shell (wound patch 1200) for a wound therapy device (abstract) and thus in the same field of endeavor, comprising a shell body including a raised portion (see fig. 9B), wherein the raised portion has a waffle shape (see fig. 9A, waffle shape formed by reinforcement members 1292). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the raised portion of Miller such that it has a waffle shape, as taught by Nip, in order to reinforce the shell, preventing the interior top surface portion of the shell from contacting the wound during pressure changes (Nip ¶ 0115, ln. 10-14).

	Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Hu et al. (Pub. No.: US 2010/0137775 A1).
	Regarding claim 14, Miller discloses (fig. 1-4) wherein the raised portion includes an upper wall (top membrane portion 121a) and at least one peripheral wall (top frame portion 121b, secondary frame portion 122b, first additional frame portion 123b and second additional frame portion 124b) extending from the perimeter apron to the upper wall (see fig. 4). 
	Miller further discloses that portions of the shell body may vary in thickness (¶ 0030) and thus the shell body includes at least one reduced thickness portion.
	Miller fails to disclose that the at least one reduced thickness portion collapses when the negative pressure condition exceeds a predetermined negative pressure to indicate presence of the negative pressure condition.  
	Hu teaches (fig. 4, 6A-BB) a shell (port 402) for a wound therapy device (reduced pressure system 400) and thus in the same field of endeavor comprising a shell body comprising a raised portion (see fig. 7A-7B), the raised portion including an upper wall (see fig. 7A), the upper wall includes at least one reduced thickness portion (¶ 0083, ln. 3-5) that collapses when the negative pressure condition exceeds a predetermined negative pressure to indicate presence of the negative pressure condition (¶ 0083, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced thickness portion of Miller such that it includes the at least one reduced thickness portion of Hu, in order to visually make clear whether reduced pressure is being applied or not (Hu, abstract ln. 17-20). 	
	Regarding claim 15, Miller in view of Hu fail to teach wherein the reduced thickness portion includes a plurality of progressively reduced thickness areas that progressively indicate when the negative pressure condition progressively exceeds a progression of predetermined negative pressures.  
However, Hu teaches that the degree of deformation at a particular relative level of reduced pressure may be tailored by varying the thickness of the upper wall (¶ 0083, ln. 3-10). Thus, Hu discloses that the thickness of the upper wall is a result-effective variable and discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced thickness portion such that it includes a plurality of progressively reduced thickness areas in order tailor the degree of deformation of the upper wall to indicate at a particular relative level of reduced pressure (Hu ¶ 0083, ln. 3-10) thus progressively indicating when the negative pressure condition progressively exceeds a progression of predetermined negative pressures.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 19, Miller discloses that portions of the shell body may vary in thickness (¶ 0030) and thus the shell body includes a reduced thickness portion. Miller fails to disclose that the reduced thickness portion collapses upon the negative pressure Page 4 of 8Application No.: condition exceeding a predetermined negative pressure to indicate the presence of the negative pressure condition.  
	Hu teaches (fig. 4, 6A-6B) a shell (port 402) for a wound therapy device (reduced pressure system 400) and thus in the same field of endeavor comprising a shell body including a reduced thickness portion (¶ 0083, ln. 3-5) that collapses when the negative pressure condition exceeds a predetermined negative pressure to indicate presence of the negative pressure condition (¶ 0083, ln. 3-8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced thickness portion of Miller such that it includes the at least one reduced thickness portion of Hu, in order to visually make clear whether reduced pressure is being applied or not (Hu, abstract ln. 17-20). 	

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 7 above, in view of Wall (Pub. No.: US 2015/0202354 A1).
Regarding claim 16, Miller fails to disclose a retaining element overlaying the perimeter apron, the retaining element having an upper side and a lower side with the lower side adhered to an upper side of the perimeter apron and adhered to the skin.  
Wall teaches (fig. 1-3) a shell for a wound therapy system (100) and thus in the same field of endeavor comprising a shell body (aspirator 110), wherein the shell body includes a perimeter apron (flat peripheral flange 114) and a raised portion (bulb head 112), a retaining element (drape film 130) overlaying the perimeter apron (see fig. 3), the retaining element having an upper side and a lower side with the lower side adhered to an upper side of the perimeter apron and adhered to the skin (see fig. 3, ¶ 0012, ln. 4-7, ¶ 0017, ln. 4-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell of Miller such that it includes the retaining element of Wall, in order to provide a means for securing the dressing to the patient’s skin and create a hermetic seal around the wound site (Wall ¶ 0018, ln. 4-7). 
Regarding claim 17, Miller discloses a seal element provided between the underside of the perimeter apron and the skin (¶ 0032, ln. 5-10, ¶ 0042, ln. 57-61).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Weston (Pub. No.: US 2005/0222544 A1). 	Regarding claim 20, Miller discloses that portions of the shell body may vary in thickness (¶ 0030) and thus the shell body includes a reduced thickness portion.
	Miller fails to disclose that the reduced thickness portion is collapsible to provide a supplemental negative pressure force within the interior cavity due to resiliency of the reduced thickness portion urging the reduced thickness portion to a pre-collapsed position.
	Weston teaches (fig. 2A) a shell for a wound therapy device (wound treatment appliance 10) and thus in the same field of endeavor comprising a shell body (overlay 20), wherein the shell body includes a reduced thickness portion (¶ 0033) that is collapsible to provide a supplemental negative pressure force within the interior cavity of the reduced portion urging the reduced thickness portion to a pre-collapsed position (¶ 0044). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reduced thickness portion of Miller such that it is collapsible to provide a supplemental negative pressure force within the interior cavity due to resiliency of the reduced thickness portion urging the reduced thickness portion to a pre-collapsed position, as taught by Weston, in order to draw the shell body tightly against the surface of the body surrounding the wound and thus forming an approximately hermetic seal (Weston ¶ 0044). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Locke et al. (Pub. No.: US 2017/0014606 A1).
Regarding claim 21, Miller fails to disclose wherein the shell body includes an air permeable liquid impervious membrane arranged on an exposure side of the pump shell so as to be interposed between the pump shell and the skin contacting assembly or element when the shell body is affixed to the skin contacting assembly or element.  
Locke teaches (fig. 1-2) a shell (adapter 22) for a wound therapy device (abstract) and thus in the same field of endeavor, wherein the shell body includes an air permeable liquid impervious membrane (drape 26, ¶ 0052, ln. 7-10) arranged on an exposure side of the pump shell (¶ 0047, ln. 4-8) and the skin contacting assembly or element when the shell body is affixed to the skin contacting assembly or element (¶ 0047, ln. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shell body of Miller such that it includes the air permeable liquid impervious membrane of Locke in order aid in providing a seal adequate for maintaining a negative pressure at the tissue site (Locke ¶ 0052, ln. 1-4).	

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (Pub. No.: US 2007/0265585 A1).
Regarding claim 23, Joshi discloses (fig. 6) a method for applying negative pressure to a tissue site (abstract), comprising:
	Covering the tissue site with a skin contacting element or assembly (see device 210);
	Affixing a pump shell (housing 220) having a pump (negative pressure source 230) accommodated therein (see fig. 6) to one or both skin surrounding the tissue site (¶ 0043, ln. 1-3) or the skin contacting element or assembly; and
	Actuating the pump to create a negative pressure condition at the tissue site (¶ 0044, ln. 1-5);
	Wherein the pump shell is configured to maintain an interior cavity thereof at a minimum specified volume while the pump creates the negative pressure condition (¶ 0021, ln. 1-6) by forming in an outer surface of a raised portion of the pump shell at least one geometric structure (see fig. 6). 
	Joshi fails to explicitly disclose that the geometric structure is defined by at least one longitudinal groove and at least one lateral groove each formed in the outer surface, each of the at least one longitudinal groove and at least one lateral groove being defined by opposed groove surfaces extending inwardly from the outer surface, and extending at least one longitudinal groove longitudinally from a first longitudinal end of the pump shell to a second, opposite longitudinal end of pump shell and extending the at least one lateral groove laterally from a first lateral side of the pump shell to a second, opposite lateral side of the pump shell.
	However, Joshi discloses that the pump shell may be constructed in any advantageous shape (¶ 0067, ln. 1-5), comprises a groove (see portion of housing between portion near seal 228 and side walls of housing, fig. 6) and it can be seen from fig. 6 that a rectangular cross-section is a suitable pump shell shape. Further, Joshi teaches (fig. 2) an embodiment wherein the pump shell comprises grooves extending inwardly from the outer surface (see fig. 2). Thus, Joshi suggests that the housing can thus be at least one geometric structure defined by at least one longitudinal groove and at least one lateral groove each formed in the outer surface, each of the at least one longitudinal groove and at least one lateral groove being defined by opposed groove surfaces extending inwardly from the outer surface, and extending at least one longitudinal groove longitudinally from a first longitudinal end of the pump shell to a second, opposite longitudinal end of pump shell and extending the at least one lateral groove laterally from a first lateral side of the pump shell to a second, opposite lateral side of the pump shell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi such that the at least one geometric structure is defined by at least one longitudinal groove and at least one lateral groove each formed in the outer surface, each of the at least one longitudinal groove and at least one lateral groove being defined by opposed groove surfaces extending inwardly from the outer surface, and extending at least one longitudinal groove longitudinally from a first longitudinal end of the pump shell to a second, opposite longitudinal end of pump shell and extending the at least one lateral groove laterally from a first lateral side of the pump shell to a second, opposite lateral side of the pump shell as such shape can provide an advantageous shape that is configured to hold a vacuum when the device is placed and sealed over at least a portion of a wound on a patient’s body surface (¶ 0067, ln. 1-11).
	Regarding claim 33, Joshi discloses (fig. 6) a pump shell (wound therapy patch device 210) for a wound therapy device (abstract), comprising: 
	A shell body (housing 220) having an interior cavity (see fig. 6) for accommodating a pump (negative pressure source 230) adapted to create a negative pressure upon actuation thereof (¶ 0044, ln. 1-5), the shell body configured to be affixed to one or both skin surrounding a tissue site (¶ 0043, ln. 1-3) or a skin contacting assembly or element to create the negative pressure condition at the tissue site over which the skin contacting assembly or element is disposed (¶ 0044, ln. 1-7), the shell body also configured to maintain the interior cavity at a minimum specified volume while the pump creates the negative pressure condition (¶ 0021, ln. 1-6),
	 Wherein the shell body includes a raised portion having an outer surface and an inner surface that defines the interior cavity (see fig. 6), the raised portion having formed therein at least one geometric structure (see fig. 6). 
	Joshi fails to explicitly disclose that the raised portion having formed therein at least one geometric structure defined by at least two longitudinal grooves and at least two lateral grooves each formed in the outer surface, the at least two longitudinal grooves extending longitudinally from a first longitudinal end of raised portion and a second, opposite longitudinal end of the raised portion, and the at least two lateral grooves extending laterally from a first lateral side of the raised portion and second, opposite lateral side of the raised portion, wherein the at least two longitudinal grooves are arranged on the raised portion such that at least one of the longitudinal grooves intersects the at least two lateral grooves and/or at least one of the lateral grooves intersects the at least two longitudinal grooves. 
	However, Joshi discloses that the pump shell may be constructed in any advantageous shape (¶ 0067, ln. 1-5) and that the pump shell comprises a groove (see portion of housing between portion near seal 228 and side walls of housing, fig. 6). It can be seen from fig. 6 that a rectangular cross-section is a suitable pump shell shape. Thus, Joshi suggests that the housing can be rectangular and would thus provide at least one geometric structure defined by at least two longitudinal grooves and at least two lateral grooves each formed in the outer surface, the at least two longitudinal grooves extending longitudinally from a first longitudinal end of raised portion and a second, opposite longitudinal end of the raised portion, and the at least two lateral grooves extending laterally from a first lateral side of the raised portion and second, opposite lateral side of the raised portion, wherein the at least two longitudinal grooves are arranged on the raised portion such that at least one of the longitudinal grooves intersects the at least two lateral grooves and/or at least one of the lateral grooves intersects the at least two longitudinal grooves. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi such that the at least one geometric structure is defined by at least two longitudinal grooves and at least two lateral grooves each formed in the outer surface, the at least two longitudinal grooves extending longitudinally from a first longitudinal end of raised portion and a second, opposite longitudinal end of the raised portion, and the at least two lateral grooves extending laterally from a first lateral side of the raised portion and second, opposite lateral side of the raised portion, wherein the at least two longitudinal grooves are arranged on the raised portion such that at least one of the longitudinal grooves intersects the at least two lateral grooves and/or at least one of the lateral grooves intersects the at least two longitudinal grooves as such shape can provide an advantageous shape that is configured to hold a vacuum when the device is placed and sealed over at least a portion of a wound on a patient’s body surface (¶ 0067, ln. 1-11). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi, as applied to claim 23 above, in view of Wall (Pub. No.: US 2015/0202354 A1).
	Regarding claim 24, Joshi fails to disclose wherein the pump shell includes a reduced thickness portion and the method further includes: applying manual pressure to the reduced thickness portion to collapse the reduced thickness portion to a collapsed state for applying supplemental negative pressure and Page 5 of 8Application No.:maintains sufficient resiliency of the reduced thickness portion to mechanically or pneumatically urge toward a non-collapsed state to create the negative pressure condition when sealed to the tissue site.  
	Wall teaches (fig. 1-4) a method for applying negative pressure to a tissue site (abstract) and thus in the same field of endeavor comprising, wherein a pump shell (aspirator 110) includes a reduced thickness portion (see side portions of pump shell relative to corner portions, fig. 3), and the method further includes:
	Applying manual pressure to the reduced thickness portion (see fig. 4) to collapse the reduced thickness portion to a collapsed state for applying supplemental negative pressure and maintain sufficient resiliency of the reduced thickness portion to mechanically or pneumatically urge toward a non-collapsed state to create a negative pressure condition when sealed to a tissue site (¶ 0013, ln. 10-15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joshi such that the pump shell includes a reduced thickness portion and the method further includes: applying manual pressure to the reduced thickness portion to collapse the reduced thickness portion to a collapsed state for applying supplemental negative pressure and Page 5 of 8Application No.:maintains sufficient resiliency of the reduced thickness portion to mechanically or pneumatically urge toward a non-collapsed state to create the negative pressure condition when sealed to the tissue site, as taught by Wall in order to create suction which assists in drawing exudate and fluids from the wound site (Wall ¶ 0013, ln. 1-15). 

Claims 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, as applied to claim 23 above, in view of Wenzel et al. (Pub. No.: US 2008/0103462 A1).
	Regarding claim 25, Joshi fails to disclose wherein said affixing the pump shell to one or both the skin surrounding the tissue site or the skin contacting element or assembly occurs after said actuating the pump to create the negative pressure condition.  
	Wenzel teaches (fig. 1A) a method for applying negative pressure to a tissue site (abstract) and thus in the same field of endeavor comprising: 
	Affixing a pump shell (patch 100) to one or both the skin surrounding the tissue site or the skin contacting element or assembly occurs after said actuating the pump to create the negative pressure condition (¶ 0018, ln. 5-10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wenzel such that affixing the pump shell occurs after said actuating the pump, as taught by Wenzel, in order to create a slight vacuum to provide a driving force for flow of wound exudate (Wenzel ¶ 0018, ln. 14-21). 
	Regarding claim 32, Joshi fails to disclose applying manual pressure or pre-compressed pressure to reduce a portion of the pump shell to a collapsed state for applying supplemental negative pressure and maintaining sufficient resiliency to the partially compressed portion the pump shell to mechanically or pneumatically urge and return the portion to a non-collapsed state to create the negative pressure condition when sealed to the tissue site.  
	Wenzel teaches (fig. 1A) a method for applying negative pressure to a tissue site (abstract) and thus in the same field of endeavor comprising applying manual or pre-compressed pressure to reduce a portion of the pump shell to a collapsed state (¶ 0018, ln. 5-8) for applying supplemental negative pressure and maintaining sufficient resiliency to the partially compressed portion of the pump shell to mechanically or pneumatically urge and return the portion to a non-collapsed state to create a negative pressure condition when sealed to the tissue site (¶ 0018, ln. 8-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joshi such that it includes applying manual pressure or pre-compressed pressure to reduce a portion of the pump shell to a collapsed state for applying supplemental negative pressure and maintaining sufficient resiliency to the partially compressed portion the shell to mechanically or pneumatically urge and return the portion to a non-collapsed state to create a negative pressure condition when sealed to the tissue site, as taught by Wenzel in order to create a slight vacuum to provide a driving force for flow of wound exudate (Wenzel ¶ 0018, ln. 14-21). 

	 Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miller, as applied to claim 1 above, in view of Wenzel et al. (Pub. No.: US 2008/0103462 A1).
	Regarding claim 31, Miller fails to disclose wherein the pump shell includes a compressible portion configured to receive application of manual pressure or pre-compressed pressure to reduce a portion of the pump shell to a collapsed state for applying negative pressure and to maintain sufficient resiliency to mechanically or pneumatically urge and return the compressible portion to a pre-collapsed state to create a negative pressure condition when sealed to the tissue site.  
	Wenzel teaches (fig. 1A) a shell for a wound therapy device (patch 100) and thus in the same field of endeavor comprising a compressible portion (absorbent material 106) configured to receive application of manual pressure or pre-compressed pressure to reduce a portion of the pump shell to a collapsed state (¶ 0018, ln. 5-8) for applying negative pressure and to maintain sufficient resiliency to mechanically or pneumatically urge and return the compressible portion to a pre-collapsed state to create a negative pressure condition when sealed to the tissue site (¶ 0018, ln. 8-19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method shell of Joshi such that it includes a compressible portion configured to receive application of manual pressure or pre-compressed pressure to reduce a portion of the pump shell to a collapsed state for applying negative pressure and to maintain sufficient resiliency to mechanically or pneumatically urge and return the compressible portion to a pre-collapsed state to create a negative pressure condition when sealed to the tissue site, as taught by Wenzel in order to create a slight vacuum to provide a driving force for flow of wound exudate (Wenzel ¶ 0018, ln. 14-21). 

Response to Arguments
Applicant’s arguments, see page 10-11, filed 09/07/2022, with respect to claim 9 rejected under 35 USC §112 have been fully considered and are persuasive. The 112 rejection of claim 9 has been withdrawn. 
Applicant's arguments filed 09/07/2022 regarding the rejections under 35 USC §102 over Miller have been fully considered but they are not persuasive. Applicant argues that the overlays 20, 120 of Miller do not anticipate the claimed longitudinal and lateral grooves formed in an outer surface of the raised portion. Applicant points to fig. 4 of Miller and argues that the top frame/wall portion 121 is not both a longitudinal groove and a lateral groove formed in an outer surface of the overlay 120. However, as discussed in the rejection above, top cup member 121 forms a top frame portion 121b which is a longitudinal groove and a lateral groove formed in an outer surface (see fig. 3 and 4). Accordingly, claim 1 is anticipated by Miller. 
Applicant's arguments filed 09/07/2022 regarding the rejections under 35 USC §103 over Joshi have been fully considered but they are not persuasive. Applicant argues that fig. 6 does not have grooves formed in an outer surface of the housing. However, as discussed in the rejection above, the pump shell of Joshi comprises a groove under the broadest reasonable interpretation of “groove”. Further, Joshi teaches amended claim 33’s recitation of “at least one of the longitudinal grooves intersects the at least two lateral grooves and/or at least one of the lateral grooves intersects the at least two longitudinal grooves” as the longitudinal grooves and lateral grooves meet at the corners and therefore intersect. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781